Exhibit 5.1 November 20, 2013 Cinedigm Corp. 902 Broadway, 9th Floor New York, New York 10010 Ladies and Gentlemen: We are acting as special counsel to Cinedigm Corp., a Delaware corporation (the “Company”), in connection with the preparation and filing of a registration statement on Form S-3 (the “Registration Statement”) under the Securities Act of 1933, as amended (“Act”), with the Securities and Exchange Commission (the “Commission”) relating to the registration of the resale of 2,898,601 shares of Class A common stock, $0.001 par value per share (the “Common Stock”), which includes1,398,601 shares of Common Stock (the “Shares”) and 1,500,000 shares of Common Stock (the “Warrant Shares” and, together with the Shares, the “Securities”) issuable upon the exercise of warrants (the “Warrants”), of the Company by certain selling stockholders identified in the Registration Statement. In connection with this opinion, we have examined and relied upon copies certified or otherwise identified to our satisfaction of: (i) the Registration Statement, together with exhibits and schedules thereto, in the form filed with the Commission; (ii) the Company’s Fourth Amended and Restated Certificate of Incorporation, as amended to date; (iii) the Company’s By-Laws; (iv) the records of corporate proceedings of the Company relating to the Shares, as made available to us by officers of the Company; (v) the Company’s public securities filings; and (vi) the Warrants; andhave reviewed such matters of law as we have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of this opinion we have assumed the authenticity of all documents submitted to us as originals, the conformity to originals of all documents submitted to us as certified or photostatic copies, and the authenticity of the originals of all documents submitted to us as copies. We have also assumed the legal capacity of all natural persons, the genuineness of all signatures on all documents examined by us.As to certain factual matters material to the opinion expressed herein, we have relied to the extent we deemed proper upon representations, warranties and statements as to factual matters of officers and other representatives of the Cinedigm Corp. November 20, 2013 Page Two Company.Our opinion expressed below is subject to the qualification that we express no opinion as to any law other than the General Corporation Law of the State of Delaware and the federal laws of the United States of America. Without limiting the foregoing, we express no opinion with respect to the applicability thereto or effect of municipal laws or the rules, regulations or orders of any municipal agencies within any such state. Based upon and subject to the foregoing qualifications, assumptions and limitations and the further limitations set forth below, it is our opinion thatthe Securities are duly authorized and the Shares are, and the Warrant Shares, upon issuance in accordance with the terms of the Warrants, will be, validly issued, fully paid and non-assessable. This opinion is limited to the specific issues addressed herein, and no opinion may be inferred or implied beyond that expressly stated herein.We assume no obligation to revise or supplement this opinion should the present General Corporation Law of the State of Delaware or the federal laws of the United States of America be changed by legislative action, judicial decisionor otherwise. We hereby consent to the filing of this letter as an exhibit to the Registration Statement.In giving such consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission promulgated thereunder. This opinion is furnished to you in connection with the filing of the Registration Statement and is not to be used, circulated, quoted or otherwise relied upon for any other purpose except that purchasers of the securities offered pursuant to the Registration Statement may rely on this opinion to the same extent as if it were addressed to them. Very truly yours, /s/ KELLEY DRYE & WARREN LLP KELLEY DRYE & WARREN LLP
